UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1914



THOMAS V. PREVENSLIK,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PATENT & TRADEMARK OFFICE; JAMES
E. ROGAN; JOHN R. LEE; BERNARD E. SOUW,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-498-TSE-LO)


Submitted:   April 28, 2006                   Decided:   May 24, 2006


Before LUTTIG,* GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas V. Prevenslik, Appellant Pro Se. Gerard John Mene, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. The opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

          Thomas V. Prevenslik appeals the district court’s order

denying   relief    on   this   qui   tam   action   under   28    U.S.C.

§ 1915(e)(2)(B) (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Prevenslik v. U.S. Patent and Trademark

Office, No. CA-05-498-TSE-LO (E.D. Va. June 16, 2005). We deny the

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 2 -